Filed 2/11/21 P. v. Ramirez CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                 B304650

      Plaintiff and                                          (Los Angeles County
 Respondent,                                                 Super. Ct. No. MA070378)

           v.

 RANDALL RAMIREZ,

      Defendant and
 Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lisa Mangay Chung, Judge. Dismissed.
     Ann Krausz, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      In December 2017, appellant Randall Ramirez was charged
with three felony counts of conspiracy to commit a crime (Pen.
Code, § 182, subd. (a)(1))1, three felony counts of bringing
contraband into jail (§ 4573, subd. (a)), three felony counts of
bringing an illegal substance into jail (§ 4573.5), and two
misdemeanor counts of possession with intent to deliver a cell
phone to an inmate (§ 4576, subd. (a)). The information alleged
that the felony offenses were committed for the benefit of, at the
direction of, and in association with a criminal street gang (§
186.22, subd. (b)(1)(A)), and further alleged that appellant
suffered two prior strike convictions (§§ 667, subds. (b)-(j),
1170.12) and two five-year prison priors (§ 667, subd. (a)(1)).
      Pursuant to a plea agreement, appellant pled no contest to
one count of conspiracy (§ 182, subd. (a)(1)) and one count of
bringing contraband into jail (§ 4573, subd. (a)). He also
admitted the gang enhancement, one prior strike, and one of the
five-year prison priors. The prosecution dismissed the remaining
charges and allegations and did not seek restitution. The parties
agreed to an aggregate sentence of 15 years, calculated as follows.
On the base count of conspiracy, appellant received a total of 13
years: the low term of two years, doubled to four years due to the
admitted strike prior, plus the high term of four years on the
gang enhancement, plus an additional five years for the admitted
five-year prison prior. On the contraband count, appellant
received two years: one-third the midterm of three years (one
year), doubled to two years due to the strike. The court imposed
the agreed-upon 15-year sentence in November 2018.



      1Allfurther statutory references are to the Penal Code
unless otherwise indicated.
       On January 1, 2019, Senate Bill No. 1393 took effect,
modifying sections 667 and 1385 to provide sentencing courts
with discretion to strike or dismiss five-year prison priors. (See,
e.g., People v. Garcia (2018) 28 Cal.App.5th 961, 971.) On March
25, 2019, appellant, in propria persona, filed a petition for
resentencing under Senate Bill No. 1393. The court appointed
counsel and held a hearing on appellant’s petition on November
27, 2019. The court denied the petition. It found that appellant’s
sentence had been negotiated, appellant had received the benefit
of the dismissal of “multiple other offenses” and allegations, and
the balancing of societal, public safety, and appellant’s interests
weighed in favor of retaining the enhancement. Appellant timely
appealed.
       Appellant’s appointed counsel filed a brief raising no issues
and invoking People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). Under Serrano, when appointed counsel raises no
issue in an appeal from a post-judgment proceeding following a
first appeal as of right, an appellant court need not
independently review the record and may dismiss the appeal if
the appellant fails to file a supplemental brief. (Id. at pp. 498,
503.) We directed counsel to send the record and a copy of the
brief to appellant, and notified appellant of his right to respond
within 30 days. We have received no response. Because neither
appellant nor his counsel has raised any claim of error, we
dismiss the appeal as abandoned. (Ibid.)
                      DISPOSITION
    The appeal is dismissed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                        COLLINS, J.

We concur:


WILLHITE, ACTING P.J.



CURREY, J.